 

Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 1 of 20

United States Courts
Southern District of Texas

FILED
IN THE UNITED STATES DISTRICT COURT SEP 16 2019
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION David J. Bradley, Clerk of Court
ROBERT GANDY, §
§
Plaintiff §
VS. : CIVIL ACTION NO.
§
HARRIS COUNTY, TEXAS; :
STEVEN BALDASSONO; Jury Demand
AND §
KIM OGG. §
§
Defendants §
§
§
 

 

 

 

 

Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 2 of 20

PLAINTIFF'S ORIGINAL COMPLAINT

Plaintiff, ROBERT GANDY, files this Complaint against Defendants, Harris County,
Kim Ogg, and Steven Baldassono (collectively, “Defendants”), and states as follows:
INTRODUCTION
1. Robert Gandy is a victim of an egregious miscarriage of justice that resulted in his
imprisonment in violation of his Fourteenth Amendment rights afforded under the United States
Constitution. An unfortunate and unconstitutional theme of winning at all costs permeated Mr.
Gandy’s conviction, through the State’s prosecutor knowing, willing, negligent and or deliberate

use of false, misleading and or perjured testimony and or junk science to obtain his conviction.

The Defendants caused Mr. Gandy to be deprived of his constitutional rights to a fair trial
and took precious 15-years of his life from him through imprisonment and 15-years of his

liberty on parole.

JURISDICTION AND VENUE
2. This Court has jurisdiction under 28 U.S.C. §1331, 42 U.S.C. §§1983 and 1988,

and supplemental jurisdiction under 28 U.S.C. §1367(a), to hear Plaintiff's state law claims, if
any.

3. Venue is proper in the Southern District of Texas under 28 U.S.C. §1391(b)
because that is the judicial district in which the claims arose and in which defendants resided or
conducted business during the relevant period herein.

PARTIES
4. Plaintiff, ROBERT GANDY, is an individual residing in Fort Bend County,

Texas.
 

Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 3 of 20

5. Defendant Harris County is a governmental organization organized under the laws
of the State of Texas. Harris County is sued for the constitutional harm suffered by Mr. Gandy
as a result of the County’s official and unofficial policies and customs, including but not limited
to: failing to adequately train and supervise District Attorneys with respect to their constitutional
obligations to disclose exculpatory material and impeachment evidence; pushing prosecutors to
convict criminal defendants regardless of the weight of the evidence against them; fostering
widespread disregard for the constitutional rights of the accused; permitting District Attorneys to employ
unlawful tactics, such as false testimony, to secure favorable witness testimony; and general inadequate
management and administration of the District Attorney’s Office. Defendant Harris County may be
served with process by delivering a copy of the summons and of the complaint to the Harris County
Judge, Honorable Lina Hildago, at 1001 Preston, Suite 911, Houston, TX 77002, as authorized by Texas
state law.

6. Defendant Steven Baldassano was employed by Harris County as an Assistant
District Attorney. He was employed by the County at the time of the prosecution of —§ Mr.
Gandy. Upon information and belief, he is a Texas resident. Defendant Baldassano is sued in his
individual and official capacities. Defendant Steven Baldassano may be served with process at
Harris County District Attorney’s Office, 1201 Franklin St., Suite 600, Houston, TX 77002-1923.

7. Defendant Kim Ogg is currently District Attorney for Harris County and is sued
in her official capacity as the successor-in-office and successor-in-liability to former District
Attorney John B. Holmes Jr., the District Attorney at the time Mr. Gandy was convicted.
Defendant Ogg may be served with process at her usual place of business by delivering a copy of
the summons and of the complaint to the Harris County District Attorney’s Office, 1201 Franklin St.,

Suite 600, Houston, TX 77002-1923.
 

Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 4 of 20

PROCEDURAL HISTORY

8. Mr. Gandy was convicted of Aggravated Robbery on September, 1990 in the
35st District Court of Harris County, Texas, and was sentenced to Life in prison.

9. On August 02, 2018, the Honorable George Powell, Presiding Judge, 351st
District Court, signed an “Agreed Proposed Findings of Fact and Conclusions of Law and Order”
(“Findings of Fact”). In that document, the Court held that the State use of false, misleading and
or perjured testimony violated Mr. Gandy’s constitutional rights and deprived him of a fair trial

as follows:

a) Mr. Gandy is entitled to relief under Article 11.073, T.C.C.P. because scientific ballistic
analysis testimony was presented at his jury trial by FBI agent John P. Riley, testified that
test on bullets found in applicant’s residence, his vehicle, in co-defendant Foster’s
residence, and in the restaurant showed that some of the bullets from each of these places
could have come from the same box of ammunition. This testimony was false, misleading
and inflammatory to the jury and gave inference that bullets found at the crime scene and
defendants’ residences came from the same box of ammunition. (Transcript R. VI, 427). He
found that the composition of the bullets fell into two groups. (Transcript R. [X, Exhibit 28
presented at trial). His testimony went on to state that “His opinion was that the bullets
within each group typically are found within the same box of cartridges but pointed out that
they could have come from any group of boxes manufactured at the location and about
same date, but it is most likely they came from the same box of ammunition. (Transcript R.
VI, 428-429; [X, Exhibit 28, presented at trial).

a. The State stipulates and concedes in its proposed findings of fact and conclusions
of law and order after remand to the foregoing facts pages 3-6. They went on to

stipulate that, during closing arguments, the State argued, among other things, that
 

Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 5 of 20

while Riley’s report may not be enough circumstantial evidence in and of itself,

when combined with all the other evidence, the pieces come together (VI R.R. at

625-26); that Riley’s report indicates that bullets that are analytically

indistinguishable typically come from the same box of ammunition (VI R.R. at

648); and that it was most likely the bullets came from the same box of

ammunition as it would be introduced by the same manufacturer on the same date

(VI R.R. at 648); that Riley’s report shows that Clayvell Richard is not just lying

about everything (VI R.R. at 648-49).

b. Applicant filed a certified copy of the testimony provided by Clayvell Richard, the

witness accomplice to show the court that the conviction was based upon the

perjured testimony of a witness accomplice. The only person to implicate

applicant in the crime and the false testimony of F.B.I. special agent John P. Riley

the ballistics expert used to corroborate that witness, thus but for the false

testimony of these two witnesses no rational trier of facts could have rendered a

conviction in this case.

c. The trial court concluded that the State’s closing argument coupled with the expert

testimony squarely mislead the jury and prejudiced the defense at trial, causing the

jury to believe that the expert testimony was independent corroboration to support

a finding of guilt. The jury was given instructions during guilt innocence phase,

that they must find independent testimony or evidence to corroborate the witness

accomplish, Clayvell Richard testimony in order to make a finding of guilt.

d. The trial court finds applicant was prejudiced at his jury trial by false, misleading

or prejudicial expert testimony given by FBI agent John P. Riley.
 

Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 6 of 20

10.

é.

Applicant filed a certified affidavit of Dr. Marc LeBeau, the F.B.I. Senior Forensic
Scientist dated May 03, 2018 indicating that the testimony of F.B.I. agent John P.
Riley’s testimony during applicant’s trial exceeded the limits of the science and
was not supported by the F.B.I. He indicated the F.B.I.’s review of the CBLA
testimony from this case did find at least one instance (on page 426-429 of the
reviewed transcript) in which it was interpreted that FBI Supervisory Special
Agent Riley stated or implied that evidence from the case could be associated to a
single box of ammunition.

Applicant has shown by a preponderance of evidence that, but for the false
testimony of Riley, the applicant would not have been convicted of aggravated
robbery as the case was based upon circumstantial evidence only.

The trial court finds that applicant should be granted relief because the expert
witness testimony denied him a fair trial and due process as the testimony was
relevant, material and prejudicial, and but for his testimony applicant would not
have been found guilty of aggravated robbery.

On May 18, 2019, the Texas Court of Criminal Appeals vacated Mr. Gandy’s

conviction and sentence. Mr. Gandy had already been at liberty on parole for 15-years at the time

his conviction was vacated. The mandate issued on June 04, 2019.

ll.

Plaintiff Robert Gandy, herein incorporates by reference Exhibits A Trial court

findings of fact and conclusions of law, Court of Criminal Appeals opinion and mandate, copy of

the certified affidavit from the FBI regarding the false testimony, and copy of the certified trial

transcript evidencing the false testimony of co-defendant Clayvell Richard used by the

prosecution to convict Mr. Gandy.
Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 7 of 20

FACTS
A. A History of Wrongful Convictions in Harris County, Texas
12. According to the Fair Punishment Project of Harvard Law School, Harris County
is one of the country’s “outlier counties” regarding its number of death sentences and executions.
Harris County juries have imposed the death penalty on more defendants than any other county
in the United States since the 1976 reinstatement of the death penalty, and all condemned from
2004 through fall of 2016 are minorities. See Too Broken to Fix: Part I, An In-depth Look at

America’s Outlier Death Penalty Counties, }ii9://!

“5

 

 

content/uploads 291 6/06/FeP-) sodroken.e. (ast visited June 7, 2017).

13. Harris County is also one of the most notorious counties for wrongful convictions
and exonerations. According to the National Registry of Exonerations at the University of
Michigan Law School, in 2015 there were 149 people exonerated from twenty-nine states after
serving an average of fourteen and a half years in prison. Fifty-four of those were from Texas
and forty-two were from Harris County. In 2014, there were 125 wrongfully convicted people
were exonerated; thirty-one of them came from Harris County alone. See

Dus tv Jes uimich cdu/speciaVenoners loaf Javes‘asgulaso~ (last visited June 7, 2017).

 

14. Fifty-two percent (52%) of Harris County’s exonerees were African-American

even though they make up less than 20 percent of the Harris County population.
Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 8 of 20

CAUSES OF ACTION
COUNT 1:

42 U.S.C. §1983 CLAIM FOR VIOLATIONS OF FOURTEENTH AMENDMENT
DUE PROCESS AND FAIR TRIAL RIGHTS BY USE OF FALSE,
MISLEADING AND OR PERJURED TESIMONY

Against Defendants Harris County, Kim Ogg, and Steve Baldassano

15. Plaintiff, ROBERT GANDY, hereby incorporates by reference those allegations
made in the preceding paragraphs.

16, Defendants Harris County, Steve Baldassano, Kim Ogg knowingly, willingly,
negligently and or recklessly caused the wrongful charging, prosecution, conviction, and
imprisonment of Mr. Gandy in violation of his constitutional right to a fair trial through use of
false, misleading and or perjured testimony.

17. In engaging in the conduct described in the preceding paragraphs, Defendant(s)
thereby unconstitutionally deprived Mr. Gandy of his liberty and violated his rights to a fair and
impartial trial, as guaranteed by the Fourteenth Amendment to the United States Constitution.
Defendants acted intentionally and with malice, or deliberate indifference and or reckless
disregard, in violation of Mr. Gandy’s rights pursuant to 42 U.S.C. §1983.

18, Defendant Harris County condoned the wrongful pattern, custom, and practice of

use of junk science, use of false testimony to secure convictions as it failed to stop Defendant

Baldassano’s behavior.

19. The Defendants’ use of false witnesses testimony denied Mr. Gandy liberty
without due process of law, and as a proximate result of their unconstitutional actions, Mr.
Gandy sustained substantial compensatory damages.

20. Because these Defendants acted maliciously, willfully, wantonly, and/or with
reckless disregard for Plaintiff's constitutional rights, the Court should award substantial punitive

damages, plus the costs of this action, attorneys’ fees, and such other relief as this Court deems
 

Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 9 of 20

equitable and just.
COUNT 2:

42 U.S.C. §1983 CLAIM FOR VIOLATING ROBERT GANDY’S
FOURTEENTH AMENDMENT RIGHT TO A FAIR TRIAL BY FAILING TO
DISCLOSE MATERIAL EXCULPATORY AND IMPEACHMENT EVIDENCE

Against Defendants Harris County, Kim Ogg, and Steve Baldassano

21. Plaintiff, ROBERT GANDY, hereby incorporates by reference those allegations
made in the preceding paragraphs.

22. Defendants Harris County and Kim Ogg and Steve Baldassano withheld
exculpatory evidence of witness statement signed by Clayvell Richard prior to trial and presented
to Harris County DA which, if presented at trial, would have corroborated Mr. Gandy’s assertion
that Clayvell Richard testimony was perjury, and false. The State prosecutor claimed the
statement was lost or missing.

23. Defendant Baldassano engaged in the conduct described willfully, maliciously, in
bad faith, and in reckless disregard of the Mr. Gandy’s federally protected constitutional rights.

24. The knowing, deliberate, and intentional wholesale suppression of exculpatory
evidence or information from Mr. Gandy to use in his defense of the most serious criminal
charges lodged against him was an unconstitutional deprivation of his rights in violation of his
rights pursuant to 42 U.S.C. §1983.

25. The Defendants’ deliberate failure to make the required disclosures denied Mr.
Gandy liberty without due process of law, and as a proximate result of their unconstitutional
actions, Mr. Gandy sustained substantial compensatory damages.

26. Because these Defendants acted maliciously, willfully, wantonly, and/or with
reckless disregard for Plaintiffs constitutional rights, the Court should award substantial punitive

damages, plus the costs of this action, attorneys’ fees, and such other relief as this Court deems

equitable and just.
 

 

 

Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 10 of 20

COUNTS:

CLAIM FOR CREATING UNCONSTITUTIONAL CUSTOMS, POLICIES, AND
PRACTICES, COGNIZABLE UNDER 42 U.S.C. § 1983 AND THE 5™, 8™,
AND/OR 14™ AMENDMENTS TO THE UNITED STATES CONSTITUTION
Against Defendant Harris County
27. Plaintiff, ROBERT GANDY, hereby incorporates by reference those allegations

made in the preceding paragraphs.

28. Defendant Harris County was at all times material to this complaint the employer
of Defendant Baldassano and others through the Harris County District Attorney’s Office.

29. The violations of Mr. Gandy’s civil and constitutional rights, as set forth herein,
were the direct and proximate results of Defendant Harris County’s then-existing customs,
policies and practices. Defendant Harris County expressly or tacitly encouraged, ratified, and/or
approved of the acts and/or omissions alleged herein and knew or should have known that such
conduct was unjustified and would result in violations criminal defendants’ constitutional rights,
including those of Mr. Gandy.

30. Defendant Harris County’s official and unofficial policies and customs were to
employ Assistant District Attorneys who were inadequately trained and supervised with respect
to their duty to disclose to defense counsel all material exculpatory and impeachment evidence
and/or to verify the veracity of the evidence its attorneys presented at trial in violation of
Mr. Gandy’s rights pursuant to 42 U.S.C. §1983.

31. Defendant Harris County also had an official or unofficial policy, custom, and
practice of encouraging Assistant District Attorneys to aggressively pursue convictions
regardless of the weight of the evidence against a particular defendant; to secure favorable
witness testimony at any cost, including unlawful means of pressure and intimidation; to
unethically solicit false testimony from witnesses, so long as it is favorable; and to otherwise do

whatever it takes to convict a defendant.
Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 11 of 20

32. Defendant Harris County’s official and unofficial policies, customs, and practices
were essentially to knowingly, willfully, and intentionally disregard the constitutional rights of

the defendants it sought to convict.

33. John B. Holmes, Jr. was the District Attorney of Harris County, Texas for 21
years. Mr. Holmes served as the District Attorney during the arrest, prosecution, and wrongful
conviction of Mr. Gandy. John B. Holmes, Jr. was a key policymaker who allowed or
encouraged his prosecutors to manipulate witness recollections, fail to keep or maintain adequate
records, manufacture evidence, and fail to disclose material exculpatory and impeachment
evidence to defense counsel.

34. The Harris County District Attorney’s Office has a legacy of callously
glamorizing its approach to the death penalty, from former District Attorney Johnny Holmes,
Jr.°s “Silver Needle Society,” to a sign in the office listing all the Defendants who were executed
from the County, to a rock cover band comprised of Harris County District Attorneys named
“Death by Injection.”

35. Mr. Rosenthal boasted in campaign advertisements that he sent 14 individuals to
death row “where they belong.”

36, In 2008, Mr. Rosenthal was personally found in contempt for deleting more than
2,500 emails after they were subpoenaed in a federal civil rights lawsuit. Consistent with the
patterns of practice from Mr. Rosenthal’s office during this time period, this example shows the
District Attorney had no respect for the legal system and he, himself, was willing to destroy or
otherwise manipulate evidence.

37. Former District Attorney Pat Lykos sought to change Mr. Holmes’ and
Mr. Rosenthal’s models by establishing a Post-Conviction Review Section in 2009. Ms. Lykos

served one term as District Attorney.

 
Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 12 of 20

38. Ms. Lykos’s successor, Mike Anderson, was elected with a campaign promise to

return to the “good old days” of Mr. Holmes and Mr. Rosenthal. In fact, Mr. Anderson invited

Mr. Holmes to speak to Harris County District Attorneys in a mandatory ethics training after he
was elected. Tragically, Mr. Anderson died of cancer after eight months in office, and his
widow, Devon Anderson, served until the current District Attorney Kim Ogg was elected in
2016.

39. The conviction culture and “us vs. them” mindset within the Harris County
District Attorney’s Office was presented during a mandatory ethics training for prosecutors on
January 31, 2013, after Mr. Anderson was elected. This publicly available training video
provided a window into how Assistant District Attorneys are trained.

40. In Mr. Anderson’s opening remarks, he stated that prosecutors were “maligned”
by groups like the Innocence Project. Mr. Anderson then stated that the Texas District and
County Attorney Association (““TDCAA”) had a mission to challenge the Innocence Project and
said that the TDCAA “had their backs.” Mr. Anderson ended his remarks by stating that “we
will kick your butt if it needs to be kicked.” See bites. weovvoutube.com sy oieh vSbes-
fer Vind (last visited June 7, 2017).

41. After Mr. Holmes presented to the group, Rob Kepple, the Executive Director of
TDCAA and former Assistant District Attorney in Harris County, trained the group for over an
hour. In the presentation, Mr. Kepple made troubling analogies to a history of cheating in
professional sports and also praised multiple prosecutors for resisting a defendant’s request to
conduct DNA testing. In fact, Mr. Kepple stated that it was “legal and ethical” to resist DNA
testing. Id.

42. Mr. Kepple also relayed a story that when he was an Assistant District Attorney in

Harris County, he bragged that he once made an improper statement in court about a defendant

 

 
Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 13 of 20

failing to testify in a trial, and he was sanctioned by being ordered to sit in a courtroom for an
entire day, making light of unconstitutional conduct.

43. Mr. Kepple also stated that the Innocence Project was a “paper tiger” and mocked
its work. Id.

44. The Houston Chronicle stated that “a video of a mandatory ethics training class at
the district attorney’s office has confirmed those fears [about resorting to the past] about our new
district attorney” and that the video “contains far too many troubling moments to be dismissed as
an out-of-context fluke.” Ethics Training Confirms Fears About Prosecutors Mindsets, Houston
Chronicle, February 28, 2013. This video underscores the unconstitutional legacy of the Harris
County District Attorney’s Office and its training failures.

4s. Mr. Kepple and TDCAA do acknowledge, however, that Brady issues are serious,
and in a report entitled Setting the Record Straight on Prosecutorial Misconduct, stated that “the
troubling news is that Brady violations often play a role in the few confirmed cases of
prosecutorial misconduct.” TDCAA, Setting the Record Straight on Prosecutorial Misconduct,
September 12, 2012.

46. This troubling news is evident in Harris County. A pattern of systemic Brady
violations show that Defendant Harris County failed to train its prosecutors, resulting in a
fundamentally flawed misunderstanding of the duty to disclose evidence. Moreover, Defendant
Harris County sanctions these common, consistent Brady violations by accepting them and
failing to properly address them.

47. Most recently, on November 23, 2016, in Ex Parte David Mark Temple, the Court
of Criminal Appeals overturned the defendant’s conviction and held that former Harris County

Assistant District Attorney Kelly Siegler committed 36 instances of misconduct and had a

“misconception” regarding her duty under Brady that was “of enormous significance.”
Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 14 of 20

Ms. Siegler maintained that she was not required to turn over favorable evidence if she did not
believe it to be relevant, inconsistent, or credible. The Court noted her misconception “when it
came to what constituted Brady evidence, her opinion is what mattered.” This misconception is
a result of the training failure by Harris County regarding a prosecutor’s Brady obligations.

48, In Temple, the Court cited a troubling Harris County District Attorney’s Office
policy — that if a defense counsel asked for an examining trial, the prosecution would “close” its
file and not give any information over to the defense. This troubling policy is also indicative of
Defendant Harris County’s training failures.

49, The Houston Chronicle reported on the Temple case and quoted JoAnne Musick,
former president of the Harris County Criminal Lawyers Attorneys Association and current
Chief of Sex Crimes at the Harris County District Attorney’s Office. Ms. Musick stated that the
Temple case and others illustrated troubling problems with Harris County prosecutors’ conduct
in murder cases and that evidence was withheld by “the same group of prosecutors that were all
trained in the same era and came from the same culture.” Temple Murder Conviction Tossed,
Houston Chronicle, November 24, 2016. This further exemplifies Harris County’s training
failure.

50. Ms. Musick also wrote an article for the Harris County Criminal Lawyers
Association entitled Harris County — We Have a Brady Problem, in which she noted the
numerous examples of cases involving Brady violations in Harris County. In addition to the

Temple case noted above, the article notes several other troubling examples. See

weap tede dean PEt AR aa teen ces eqievene fpaante ade SUT AVA TRI AT LI Pein DALI A aah ie
VIS POS LOS EPIOE CO AA De COP, unloads 2O1G/Go RA yy -lelender-rail-2U LG. pai

(last visited June 7, 2017).

51. One of the examples is Ex Parte Linda Carty, in which Harris County District

Attorneys Connie Spence and Craig Goodhart committed Brady violations in that they failed to
 

Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 15 of 20

disclose witness statements that conflicted with or were inconsistent with what was represented
to the defense. Prosecutors also failed to disclose a witness statement stating that the witness did
not believe Carty to be a danger to society and failed to disclose a deal with another witness that
was made.

52. The trial court in Carty held that the Harris County District Attorney’s Office
operated under a misunderstanding of Brady in that similar to Ms. Siegler’s misconception and
that the prosecutors operated on “gut instinct” and “judgment calls” and did not believe that such
evidence needed to be disclosed if they did not find the testimony credible. This improper
pattern of determining Brady on a prosecutor-by-prosecutor basis relying on independent and
individual “gut instincts” and “judgment calls” is a further demonstration of Harris County’s
training failure.

53. In Ex Parte Edward McGregor, Harris County District Attorney Elizabeth
Shipley Exley tried the defendant in Fort Bend County as she was simultaneously prosecuting
the defendant in a separate murder case in Harris County. In McGregor, Ms. Exley did not
disclose deals made with jailhouse informants regarding a parole recommendation and pending
cases. Ms. Exley stated that, because there was no specific promise for a deal, she “could” notify
parole or the pending court about the witnesses’ cooperation, but that she was not obligated to
disclose the information. After McGregor’s trial, one informant received a favorable letter

written on her behalf to the parole board, and two witnesses received favorable plea agreements.

The Court of Criminal Appeals remanded the case to the trial court for further findings on the
issue on April 26, 2017. Ms. Exley’s understanding of Brady was erroneous and further
demonstrates Harris County’s training failure.

M4. In Ex Parte Kenneth Headley, former Harris County District Attorney Rob Freyer

struck a very favorable deal with an eyewitness — misdemeanor time served on two felony
Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 16 of 20

charges in exchange for her testimony at the grand jury and at trial. Mr. Freyer stated that he did
not have a duty to disclose the deal, because he would have raised it during direct examination of
the witness if he tried the case. However, the case was transferred to another Assistant District
Attorney, and the deal was not introduced. The Texas Court of Criminal Appeals reversed and
ordered a new trial. Mr. Fryer’s misconception about his duty to disclose further demonstrates
Harris County’s training failure.

55. In State v. Glen Kahlden, the trial court held that the Chief of the District
Attorney’s Child Abuse Division failed to notify defense attorneys that the child victim in the
case initially stated that she had been assaulted by a black man when the Defendant was white.
Although the court held that “the state has the duty to disclose, and the district attorneys should
have revealed the information,” a mistrial was denied because it was discovered during trial.
The Harris County District Attorney’s Office’s fundamentally flawed understanding of the
timing and content of a Brady disclosure further demonstrates Harris County’s training failure.

56. Therefore, Defendant Harris County performed acts pursuant to municipal
policies, practices, customs and usages, which ratified, tolerated, acquiesced in, maintained,

authorized, and permitted the following unconstitutional conduct:

 
Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 17 of 20

a. The knowing deliberate and intentional wholesale suppression of
exculpatory evidence or information of favorable value from Mr. Gandy and his lawyers to use
in his defense of the most serious criminal charges brought against him.

b. Enabling Defendant Baldassano to engage in unconstitutional conduct of
malicious prosecution of Mr. Gandy, deliberately undermining Mr. Gandy’s right to a fair trial,
right to due process of law, and the right to equal protection of the law.

c. Permitting the Harris County District Attorney’s Office and its employees,
specifically Defendant Baldassano, to purchase or make deals for the perjured testimony of
witnesses which played a significant role in the malicious prosecution of Mr. Gandy and resulted
in his wrongful imprisonment.

d. Tolerating misconduct on behalf of the Harris County District Attorney’s
Office and its employees, such as Defendant Baldassano, including the concealment of
exculpatory evidence, the continued malicious prosecution of Mr. Gandy, and the wrongful
imprisonment of Mr. Gandy.

e. Failing to adequately train, supervise, monitor, control, and discipline its
Assistant District Attorneys, including Defendant Baldassano and other employees, for engaging

in a continuous pattern of shocking misconduct, which has led to innocent people, including

Mr. Gandy, being tried, convicted, and imprisoned for crime which they did not commit.

f. Condoning and emboldening the Defendants to engage in misconduct, in
the belief that they could violate Mr. Gandy’s rights with the knowledge that such flagrant
conduct would not adversely affect opportunities for job promotion and benefits.

g. Refusing to discipline Assistant District Attorneys, including Defendant
Baldassano and other employees, with demonstrable histories of engaging in unethical and

unprofessional misconduct; prosecuting cases that resulted in the wrongful imprisonment of

 
Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 18 of 20

innocent individuals, including Mr. Gandy; and acting in concert with other prosecutors so as to
cause the wrongful prosecution and imprisonment of individuals, such as Mr. Gandy.

h. Allowing Harris County District Attorney’s Office and its Assistant
District Attorneys, including Defendant Baldassano and other employees, to engage in
subornation of perjured testimony in their quest to secure a conviction and engage in malicious
prosecution and false imprisonment, as was done in this case.

57. Mr. Gandy has been damaged as a proximate result of Defendant Harris County’s
unconstitutional policies, customs, and practices, as described herein. Mr. Gandy is entitled to
substantial compensatory damages and, because Defendant Harris County acted maliciously,
willfully, wantonly, and/or with reckless disregard for his constitutional rights, to substantial
punitive damages, plus the costs of this action, attorneys’ fees, and such other relief as this Court

deems equitable and just.

COUNT 4:

42 U.S.C. §1983 SUPERVISORY LIABILITY CLAIM
Against Harris County

38. Plaintiff, ROBERT GANDY, hereby incorporates by reference those allegations
made in the preceding paragraphs.

59. Defendant supervisors in the Harris County District Attorney’s Office failed to
adequately train and supervise Defendant Baldassano, and other individuals who were employed
by Harris County, with respect to investigative techniques regarding the prosecution of an
individual, including the duty to avoid coaching witnesses, the duty to disclose manipulation of
witness recollections, the duty to disclose material exculpatory and impeachment evidence to
defense counsel, proper methods of securing evidence, and proper methods of locating suspects
and pursuing known and exculpatory leads.

60. Defendants failed adequately to train and supervise Defendant Baldassano and
Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 19 of 20

others who were employed by Harris County, with deliberate indifference to the known and
obvious consequences that deprivations of due process would result.

61. As a direct and proximate result of Defendant Harris County’s failure to supervise
Defendant Baldassano and others who were employed by Harris County, Mr. Gandy was denied
due process when these individuals engaged in the conduct set forth herein.

62. As a proximate result of the actions of Defendant Harris County, Mr. Gandy
sustained substantial compensatory and economic damages.

DAMAGES
63. As a result of Defendants’ conduct, Mr. Gandy sustained damages far exceeding

the minimum jurisdictional limits of this court.

JURY DEMAND

64. Plaintiff hereby demands a jury trial of all issues so triable, pursuant to Rule 38 of
the Federal Rules of Civil Procedure.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court enter judgment against each Defendant
and grant:

a. Compensatory and consequential damages to Plaintiff as compensation for all
injuries and losses Plaintiff suffered which were caused by the willful, reckless, negligent and/or
deliberately indifferent acts of Defendants, in the amount of $1 Million for each year served in
prison and on supervised parole; Plaintiff seeks $30 Million for the 30-years deprivation of his
liberty through violation of his constitutionally protected rights.

b. Punitive damages on all claims and against such Defendants as allowed by law, in
an amount to be determined at trial;

c, Costs associated with this action, including reasonable attorneys’ fees under

 

 

 
Case 4:19-cv-03487 Document 1 Filed on 09/16/19 in TXSD Page 20 of 20

42 U.S.C. §1988;

d. Prejudgment and post-judgment interest as allowed by law; and

e. Any further relief that this Court deems just and proper, and any other appropriate

relief available at law and equity.

Date: September 11, 2019 Respectfully submitted,

By: /s/ Robert Gandy
Robert Gandy, Pro Se
9550 Spring Green Blvd Ste 408
Katy, TX. 77494
(832) 654-3107 Telephone
E-Mail: Robertgandy12@yahoo.com
